DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 28, 2019.  Claims 1-8 have been cancelled.  Claims 9-24 are pending.  Claims 9 and 17 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 28, 2019 and May 10, 2019 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 9-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0001781 to Fung et al. (hereinafter “Fung”).
Claims 9-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fung.
With respect to independent claims 9 and 17, Fung discloses setting, via an operator interface of the motor vehicle, an assistance degree parameter, wherein the assistance degree parameter indicates an extent to which support for a driver by at least one of the plurality of driver assistance systems is desired (see paragraph [0512], [0713] and [0734]: the ON/OFF setting or the maximum speed at which the cruise control system 214 can be set can be modified in proportion to the level of distraction.  Additionally, the degree of power steering assistance provided by the electronic power steering system 132 could be varied in proportion to the level of distraction.  In addition, the distance that the collision mitigation braking system 220 begins to brake can be lengthened or the lane keep assist system 226 could be modified so that the driver must provide more input to the system.  The response system 188 can set a power steering status corresponding to the amount of steering assistance provided by the electronic power steering system.  For example, in some cases, the power steering status is associated with two states, including a "low" state and a "standard" state.  In the "standard" state, power steering assistance is applied at a predetermined level corresponding to an amount of power steering assistance that improves drivability and helps increase the driving comfort of the user.  A response system could modify the degree of assistance in a brake assist system.  For example, a brake assist system can operate under normal conditions with a predetermined activation threshold.  The activation threshold can be associated with the rate of change of the master cylinder brake pressure.  If the rate of change of the master cylinder brake pressure exceeds the activation threshold, brake assist can be activated.); 

specifying, by a processing device of the motor vehicle, at least one operating parameter for each of the at least one of the plurality of driver assistance systems, wherein the at least one operating parameter corresponds to one of the at least one of the plurality of driver assistance systems (see paragraph [0514], [0610] and [0704]:  the operating information received can be brake pressure, vehicle speed and other operating parameters related to a brake assist system.  As another example, if the current process is used for operating an electronic stability control system, the operation information can include yaw rate, wheel speed information, steering angle, lateral G, longitudinal G, road friction information as well as any other information used for operating an electronic stability control system.  A control parameter can be an operating parameter that is used to determine if a particular function should be activated for a given vehicle system.  The control parameter can be used in step 4506 to modify the control of one or more vehicle systems. A control parameter can be used to operate the one or more vehicle systems.  
wherein the one of the at least one of the plurality of driver assistance systems is operated as a function of the assistance degree parameter and the at least one additional parameter (see paragraph [0512]:  the maximum speed at which the low speed follow system 212 operates could be modified according to the level of distraction.  Likewise, the ON/OFF setting or the maximum speed at which the cruise control system 214 can be set can be modified in proportion to the level of distraction.  Additionally, the degree of power steering assistance provided by the electronic power steering system 132 could be varied in proportion to the level of distraction.  In addition, the distance that the collision mitigation braking system 220 begins to brake can be lengthened or the lane keep assist system 226 could be modified so that the driver must provide more input to the system.).
With respect to dependent claims 10 and 18, Fung further comprising: selecting, using the at least one additional parameter, between a first operating mode of the motor vehicle in which fuel consumption by the motor vehicle is minimized and a second operating mode of the motor vehicle in which a probable duration until a destination is reached is minimized (see paragraph (see paragraphs [0261] and [0415]:  The motor vehicle 100 can include a vehicle mode selector system 238 that modifies driving performance according to preset parameters related to the mode selected.  Modes can include, but are not limited to, normal, economy, sport, sport+(plus), auto, and terrain/condition specific modes (e.g., snow, mud, off-road, steep grades).  For example, in an economy mode, the ECU 106 can control the engine 104 (or vehicle systems related to the engine 104) to provide a more consistent engine speed thereby increasing fuel economy.).  
With respect to dependent claims 11 and 19, Fung discloses specifying at least one boundary condition, by the at least one additional parameter; and evaluating the at least one boundary condition, wherein the at least one boundary condition is evaluated in the course of 
With respect to dependent claims 12 and 20, Fung further comprising: evaluating, by the one of the at least one of the plurality of driver assistance systems, provided input data, including the assistance degree parameter and the at least one additional parameter, only when the one of the at least one of the plurality of driver assistance systems is operated in an active operating mode (see paragraphs [0512] and [0884]:  the degree of power steering assistance provided by the electronic power steering system 132 could be varied in proportion to the level of distraction.  In addition, the distance that the collision mitigation braking system 220 begins to brake can be lengthened or the lane keep assist system 226 could be modified so that the driver must provide more input to the system.  When the driver state index of the driver is 3, which can indicate that the driver is somewhat drowsy, the ECU 12902 can set the control of one or more of the vehicle systems 126 to "partial control." In the partial control mode, the control of one or more vehicle systems 126 can be slightly modified to help enhance drivability.  When the driver state index of the driver is 4, which can indicate that the driver is very drowsy or even asleep, the ECU 12902 can set the control of one or more of the vehicle systems 126 to "full control." In the "full control" 
activating, by the one of the at least one of the plurality of driver assistance systems, at least one vehicle system in accordance with the provided input data, wherein the at least one operating parameter specifies whether or in what driving situation the one of the at least one of the plurality of driver assistance systems is operated in the active operating mode (see paragraph [0734] and [0884]:  a response system could modify the degree of assistance in a brake assist system.  For example, a brake assist system can operate under normal conditions with a predetermined activation threshold.  The activation threshold can be associated with the rate of change of the master cylinder brake pressure.  In the partial control mode, the control of one or more vehicle systems 126 can be slightly modified to help enhance drivability.  When the driver state index of the driver is 4, which can indicate that the driver is very drowsy or even asleep, the ECU 12902 can set the control of one or more of the vehicle systems 126 to "full control." In the "full control" mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126.).
With respect to dependent claims 13 and 21, Fung further comprising: evaluating, by the one of the at least one of the plurality of driver assistance systems, in at least one operating mode of the one of the at least one of the plurality of driver assistance systems, provided input data, including the assistance degree parameter and the at least one additional parameter (see paragraph [0512]:  the brightness of the lights activated by the visual devices 140 when a driver is distracted could be varied in proportion to the level of distraction.  In addition, the volume of sound generated by the audio devices 144 could be varied in proportion to the level of distraction.  In addition, the amount of vibration or tactile stimulation delivered by the tactile devices 148 could be varied in proportion to the level of distraction.  In some cases, the maximum speed at which 
activating at least one vehicle device in accordance with the provided input data, wherein the at least one operating parameter parameterizes a dependence of the activating upon the provided input data (see paragraph [0512] and [0719]:  the climate control system 234 can vary the number of degrees that the temperature is changed according to the level of distraction.  Moreover, the brightness of the lights activated by the visual devices 140 when a driver is distracted could be varied in proportion to the level of distraction.  The maximum speed at which the low speed follow system 212 operates could be modified according to the level of distraction.  Likewise, the ON/OFF setting or the maximum speed at which the cruise control system 214 can be set can be modified in proportion to the level of distraction.  Additionally, the degree of power steering assistance provided by the electronic power steering system 132 could be varied in proportion to the level of distraction.).
With respect to dependent claims 14 and 22, Fung discloses wherein the plurality of driver assistance systems are purely informative driver assistance systems (see paragraph [0712]: process for controlling power steering assistance to a driver according to a driver state index.  In step 6602, the response system 188 can receive steering information.  The steering information can include any type of information including steering angle, steering torque, rotational speed, motor speed as well as any other steering information related to a steering system and/or a power steering assistance system.).
With respect to dependent claims 15 and 23 Fung discloses wherein the plurality of driver assistance systems implement a purely assistive or partially automated driving operation (see paragraph [0884]:  When the driver state index of the driver is 3, which can indicate that the driver is somewhat drowsy, the ECU 12902 can set the control of one or more of the vehicle systems 126 to "partial control." In the partial control mode, the control of one or more vehicle systems 126 can be slightly modified to help enhance drivability.  In the "full control" mode, the ECU 12902 can 
With respect to dependent claims 16 and 24, Fung discloses wherein the one of the at least one of the plurality of driver assistance systems is a navigation system, a location-based information service, a fatigue detection-based driver assistance system, a lane departure warning system, a lane- change assistance system, an avoidance maneuver assistance system, an assistance system for information about intersections or junctions, a road sign display assistance system, a speed recommendation assistance system, a speed restriction assistance system, a warning assistance system for warning of local dangers, or an efficiency assistance system (see paragraph [0251]:  The motor vehicle 100 can include a collision warning system 218.  In some cases, the collision warning system 218 can include provisions for warning a driver of any potential collision threats with one or more vehicles, objects and/or pedestrians.  For example, a collision warning system can warn a driver when another vehicle is passing through an intersection as the motor vehicle 100 approaches the same intersection.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661